Title: Address to the President of the States General, 9 January 1782
From: Adams, John
To: Santheuvel, Bartholomeus van den




ante 9 January 1782


On the fourth day of Last May, I had the Honour, of a Conference with the President of their High Mightinesses, in which I informed him that I had received a Commission from my Sovereign from the United States of America, with full Powers and Instructions, to propose and conclude a Treaty of Amity and Commerce, between the United States of America and the United Provinces of the Netherlands. At the Same Conference I had the Honour to demand an Audience of their High Mightinesses in order to present to them my Letters of Credence and full Powers.
The President assured me that he would make Report of all that I had Said to him, to their High Mightinesses, in order that it might be transmitted to the Several Provinces and Branches Members of the Sovereignty of this Country for their deliberation and Decision. I have not yet been honoured with an answer.
I now do myself the Honour, to wait on you sir, to demand as I do, a cateto be informed what answer, I am to write to the United States in Congress. a categorical answer that I may be able to transmit it to my Sovereign.
